Citation Nr: 0033938	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Reno, Nevada


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in January 1999 while hospitalized 
at a non-VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1965 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs Medical Center (VAMC) in Reno, 
Nevada.  In the decision, the RO denied entitlement to 
payment for medical expenses for services received from a 
non-VA facility in January 1999.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran has established service connection for 
residuals of a right (dominant) humerus fracture with 
hemiarthroplasty rated as 30 percent disabling from July 17, 
1992, rated as 100 percent disabling under 38 C.F.R. § 4.30 
from May 1, 1998, and rated as 30 percent disabling from July 
1, 1999; macular degeneration and scar, residuals of injury, 
right eye, rated as 30 percent disabling; a central scotoma, 
rated as 10 percent disabling; scars of the tip of the nose, 
right eyebrow and chin, rated as noncompensably disabling; 
and high frequency hearing loss of the right ear, rated as 
noncompensably disabling.  

3.  The care and services rendered to the veteran at a 
private medical facility in January 1999 were not authorized 
in advance and were not for the purpose of treating an 
adjudicated service-connected disability.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. 
§§ 17.54, 17.120 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a private facility in January 1999.  He asserts 
that after going to the Barton Memorial Hospital he told that 
staff to check with VA regarding his transfer to another 
hospital, and that he believed that his transfer to the 
Washoe Medical Center (WMC) had been approved by VA.  He also 
states that VA should pay because he was not aware of the 
difference between a temporary total rating and a permanent 
total rating at the time of his hospitalization.  Finally, he 
asserts that the VA should pay for his treatment because he 
was previously treated for the same disorder at a VA medical 
facility.  The veteran and his spouse presented testimony 
consistent with these contentions at a hearing held at the RO 
in October 1999.

Many of the facts in this case are not in dispute.  The 
veteran has established service connection for residuals of a 
right humerus fracture with hemiarthroplasty (dominant), 
rated as 30 percent disabling from July 17, 1992, rated as 
100 percent disabling under 38 C.F.R. § 4.30 from May 1, 
1998, and rated as 30 percent disabling from July 1, 1999; 
macular degeneration and scar, residuals of injury, right 
eye, rated as 30 percent disabling; a central scotoma, rated 
as 10 percent disabling; scars of the tip of the nose, right 
eyebrow and chin, rated as noncompensably disabling; and high 
frequency hearing loss of the right ear, rated as 
noncompensably disabling.

On January 26, 1999, the veteran developed chest pain and 
went to the emergency room at the Barton Memorial Hospital.  
He was subsequently transferred to the Washoe Medical Center 
(WMC).  Neither of those facilities is a VA hospital.  

The veteran seeks reimbursement for the expenses that he 
incurred at WMC for his care on January 26, 1999 and January 
27, 1999.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 
38 C.F.R. § 17.54 (2000).  As was noted above, the veteran 
contends that he thought that his treating physician at the 
Barton Hospital spoke with the VA and received authorization 
for treatment at WMC before the veteran went there.  A record 
from WMC shows that, prior to when the veteran was 
transferred to the WMC, a VA hospital would not accept the 
veteran as a patient.  However, the fact that a VA hospital 
diverted a veteran to a private facility does not constitute 
advance authorization of private care at VA expense.  See 
Malone v. Gober, 10 Vet. App. 539, 544 (1997).  The United 
States Court of Appeals for Veterans Claims (Court) 
determined, in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 
379 (1992), that "The advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation."  

The Board has noted that a report of contact dated in January 
1999 which was prepared by an employee of the VAMC shows that 
the veteran's wife reported to the VA that the veteran had 
gone to an emergency room and was subsequently transferred by 
ambulance to WMC.  The report of contact does not contain any 
indication, however, that the veteran's wife was told that 
the VA would authorize payment for this private medical 
treatment.   

Thus, the veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) (West 
1991) and 38 C.F.R. § 17.120 (2000) (quoted below), the VA 
may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been not met.  In this regard, the Board 
notes that the care and services rendered to the veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  As was 
noted above, the veteran has not established service 
connection for any disorder involving the heart.  The Board 
also notes that the veteran does not have any service-
connected disability which is total and permanent.  The 100 
percent rating for the right shoulder disorder was only 
assigned on a temporary basis following right shoulder 
surgery.  Finally, the veteran was not participating in a 
rehabilitation program.  

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The factors 
cited by the veteran, such as the fact that the VA had 
previously treated him for a heart disorder and the fact that 
he had no knowledge of the difference between a total 
temporary total rating and a permanent total rating, are 
irrelevant to a determination under 38 U.S.C.A. § 1728 and 
the controlling regulations. 

The Board has considered the veteran's argument that VA 
should pay for the private services rendered in January 1999 
because these services were required for continuity of care 
of disorders previously treated by VA.  The Court has clearly 
stated that prior treatment of a non-service-connected 
disorder, such as the prior VA care the veteran received in 
this case, does not fit within the definition of 
"receiving" care in a VA facility to as to allow VA to 
contract for private medical services under 38 U.S.C.A. 
§ 1703(a)(3), which permits a contract with a non-VA facility 
for the furnishing of "hospital care or medical services for 
the treatment of medical emergencies which pose a serious 
threat to the life or health of a veteran receiving medical 
services in a Department facility."  Zimick, 11 Vet. App. at 
51-52.  The Court found that the statute places determinative 
emphasis on "receiving" medical services, not on the 
"provision" of medical services.  A "transfer" to a non-VA 
facility which would allow a contract for authorized private 
medical services would require that the veteran had already 
been admitted to a VA facility.  Id.
Accordingly, the Board concludes that the criteria for 
reimbursement of unauthorized medical expenses are not met.

The Board notes with sympathy the appellant's contention that 
VA should pay for his brief hospitalization because that 
private hospitalization would not have been necessary if the 
VA facility contacted had been able to accept the veteran as 
a patient.  Thus, the private care was, in effect, required 
only because VA was, in fact, unable to provide the necessary 
care.  See 38 U.S.C. § 1710(a)(2)(G).  However, the statutory 
provisions authorizing VA to pay for care of non-service-
connected disorders in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  See 38 
U.S.C.A. § 1710; see also Zimick v. West, 11 Vet. App. at 50.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute"). 

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  The Board lacks 
authority to award medical care benefits except as authorized 
by statute and regulations.  The benefit sought by the 
veteran is not authorized under the circumstances of his 
claim, and the claim must be denied.  


ORDER

The claim for reimbursement of medical expenses is denied.



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

